                                                                            FILED
                                                                             MARO 4 2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                          C/~'!<stic?o?Mistrictt
                                                                                    .     on ana
                                                                                                 Court
                           HELENA DIVISION                                        Missoula




 CODY ANNETTE BLAINE,
                                                    CV 17-98-H-DLC-JTJ
                      Plaintiff,

 vs.                                                 ORDER

 NANCY BERRYHILL, Acting
 Commissioner of Social Security,

                      Defendant.

       Before the Court is the parties' Stipulation for Award of Attorney's Fees

pursuant to the Equal Access to Justice Act.     (Doc. 18.)   The parties have agreed

to an attorneys' fee award of $7,000.00.

       Accordingly, IT IS ORDERED that Plaintiff Cody Annette Blaine is

awarded attorneys' fees under the Equal Access to Justice Act in the amount of

$7,000.00, subject to the terms of the parties' stipulated agreement.

       DATED this ~       day of March, 2019.




                                            Dana L. Christensen, Chief Ju ge
                                            United States District Court



                                           -1-
